Title: From Thomas Jefferson to Theodorick Bland, 8 June 1779
From: Jefferson, Thomas
To: Bland, Theodorick



Sir
Williamsburg June 8th. 1779.

Your letter to Governor Henry of the 1st. instant came safe to hand yesterday and I immediately laid it before the Council. It gave them pain to hesitate on my request from General Phillips whose polite conduct has disposed them to every indulgence consistent with the duties of their appointment. The indiscriminate murther of men, Women and children with the usual circumstances of barbarity practised by the Indian savages, was the particular task of Governor Hamilton’s employment, and if any thing could have aggravated the acceptance of such an office and have made him personally answerable in a high degree it was that eager Spirit with which he is said to have executed it and which if the representations before the Council are to be credited seems to have shewn that his own feelings and disposition were in union with his employment. The truth of these representations will be the subject of their inquiry shortly, and the treatment of Governor Hamilton will be mild or otherwise as his conduct shall appear to merit. On a dispasionate examination we trust it must furnish a contemplation   rather pleasing to the generous Soldier to see his honourable bravery respected even by those against whom it happens to be inlisted, and discriminated from the cruel and cowardly warfare of the savage, whose object in war is to extinguish human nature. I am Sir, &c,

Th: Jefferson

